 Case 1:20-cv-05598-NLH Document 17 Filed 01/22/21 Page 1 of 2 PageID: 136



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
CLEVELAND BRANDON,             :
                               :
          Petitioner,          :    Civ. No. 20-5598 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Cleveland Brandon
91304-038
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Rachael Honig, Acting United States Attorney
John Francis Basiak, Assistant United States Attorney
Office of the U.S. Attorney
402 East State Street
Room 08608
Trenton, NJ 08608

     Counsel for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Cleveland Brandon filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging

the Bureau of Prisons’ decision regarding his eligibility for

the Residential Drug Abuse Program, see ECF No. 1; and
 Case 1:20-cv-05598-NLH Document 17 Filed 01/22/21 Page 2 of 2 PageID: 137



     WHEREAS, Respondent filed a motion to dismiss the petition,

ECF No. 9; and

     WHEREAS, Petitioner filed a motion for judgment, ECF No.

14; and

     WHEREAS, the United States filed a letter on January 20,

2021 indicating that Petitioner was granted compassionate

release by his sentencing court on November 24, 2020, United

States v. Brandon, No. 09-cr-10377 (D. Mass. Nov. 24, 2020) (ECF

No. 58).   ECF No. 16; and

     WHEREAS, Petitioner's habeas petition challenging the BOP’s

RDAP decision is moot considering his release from BOP custody.

See Hayes v. Ortiz, No. 17-6459, 2020 WL 5406157, at *2 (D.N.J.

Sept. 9, 2020),

     THEREFORE, IT IS on this      21st     day of January, 2021

     ORDERED that the petition is dismissed as moot.          The Clerk

shall terminate all pending motions; and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail and mark this case closed.




                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
